Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that Boeckh et al. does not recite the composition as a formulation for machine dishwashing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the ratio of citric acid to alcohol of Boeckh et al. does not overlap the claimed ratio recited in claim 29.  However, as set forth above, Boeckh et al. teaches the polycondensate having 0-40 mol% of alcohol per 1 mol of citric acid (3:20-30).  At 40 mol% alcohol per 1 mol citric acid, (0.4 mol alcohol per 1 mol citric acid), the ratio of citric acid to alcohol is 2.5:1 which is a value within the claimed ratio range.  Therefore, the range of ratios disclosed by Boeckh et al. overlap the claimed range of ratios.
Applicant argues that the Office action overlooks the requirement in Boeckh et al. of two cocondensable compounds.  However, the polyol and amino acid of Boeckh et al. qualify as the two cocondesable compounds (see abstract and 2:45-3:20 of Boeckh et al.).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 2, 2021